 1                                                   THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    DAVIS WRIGHT TREMAINE LLP,                             Case No. 2:19-cv-334-RSM

10                                   Plaintiff,              JOINT STATUS REPORT AND
                                                             STIPULATION
11
                     v.
12
      UNITED STATES CUSTOMS AND BORDER
13    PROTECTION,
14                                   Defendant.
15

16

17          Pursuant to the parties’ previous stipulation and this Court’s Order, Dkt. 15, the parties

18   submit this joint status report regarding efforts to reach a resolution in the above-captioned case

19   brought pursuant to the Freedom of Information Act (“FOIA”). The parties previously agreed to

20   work cooperatively to attempt to resolve this litigation without motion practice. At this time, the

21   parties anticipate that the United States Customs and Border Protection (“CBP”) will soon

22   complete its final production of documents responsive to Plaintiff’s FOIA requests. The parties

23   intend to continue discussions regarding what issues may remain in this case. The parties propose

24   to file an update with the Court on or before October 28, 2019 that, if necessary, will include a

25   proposed deadline for CBP’s responsive pleading.

26

27

28    JOINT STATUS REPORT AND STIPULATION                                   UNITED STATES ATTORNEY
      2:19-cv-334-RSM                                                      700 STEWART STREET, SUITE 5220
      PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1        The parties propose to file an update with the Court on or before October 28, 2019.

 2

 3        DATED this 27th day of September, 2019.

 4                                                    Respectfully submitted,
 5
                                                      BRIAN T. MORAN
 6                                                    United States Attorney

 7                                                    s/ Katie Fairchild
                                                      KATIE FAIRCHILD, WSBA #47712
 8                                                    Assistant United States Attorney
 9                                                    United States Attorney’s Office
                                                      700 Stewart Street, Suite 5220
10                                                    Seattle, Washington 98101-1271
                                                      Phone: 206-553-4358
11                                                    Fax: 206-553-4067
                                                      Email: katie.fairchild@usdoj.gov
12

13                                                    Attorney for Defendant

14

15

16
                                                      DAVIS WRIGHT TREMAINE LLP
17
                                                      s/ John McKay
18                                                    JOHN MCKAY, WSBA #12935
                                                      s/ Chris Morley
19                                                    CHRIS MORLEY, WSBA #51918
                                                      920 Fifth Avenue, Suite 3300
20
                                                      Seattle, WA 98101
21                                                    Telephone: (206) 622-3150
                                                      Fax: (206) 757-7700
22                                                    E-mail: johnmckay@dwt.com
                                                      E-mail: chrismorley@dwt.com
23
                                                      Attorneys for Plaintiff
24

25

26

27

28   JOINT STATUS REPORT AND STIPULATION                               UNITED STATES ATTORNEY
     2:19-cv-334-RSM                                                  700 STEWART STREET, SUITE 5220
     PAGE– 2                                                            SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1                                          ORDER

 2          It is hereby ORDERED.

 3

 4   Dated this 1 day of October 2019.

 5

 6                                          A
                                            RICARDO S. MARTINEZ
 7                                          CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    JOINT STATUS REPORT AND STIPULATION                    UNITED STATES ATTORNEY
      2:19-cv-334-RSM                                       700 STEWART STREET, SUITE 5220
      PAGE– 3                                                 SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
